Citation Nr: 1122618	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  94-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected scars on the chest.  

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected scars on the right forearm. 

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected scars on the left shoulder and left upper arm, and in excess of 10 percent for the scar of the left forearm. 

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected scars on the left hand.  

5.  Entitlement to an initial compensable evaluation for the service-connected scars on the right hand.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from February 1980 to July 1983.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.  

In a March 1993 rating decision, service connection was granted for scars of the left shoulder and arm and a 10 percent rating was assigned effective on June 1, 1992.  The RO also granted service connection for scars of the chest, right forearm, left forearm, and left and right hands and assigned noncompensable ratings for each.  

The Board remanded the case to the RO in July 1999 for additional development of the record.

The case was before the Board in September 2003, at which time the RO certified for appeal an issue of a compensable rating for the service-connected scars of the chest, right arm, left forearm and hands.

In September 2003, November 2006, and October 2009, the Board remanded the case to the RO for additional development of the record.

In a June 2005 rating decision, the RO assigned separate 10 percent ratings for the service-connected scars of the chest, right forearm, left hand, and left forearm, effective on April 1, 1993.  

The Veteran testified at hearings before Hearing Officers at the RO in July 1993 and February 2000.



FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected scars on the chest are shown to have been manifested by objective evidence of intermittent tenderness and adherence to underlying tissue and affects an area less than 12 square inches or 77 square centimeters without objective evidence of pain to palpation, poor nourishment, ulceration, tissue damage, frequent loss of covering of the skin over the scar, limitation of function or functional loss of the chest.    

2.  For the entire period of the appeal, the service-connected scars on the right forearm are shown to have been manifested by objective evidence of intermittent tenderness and adherence to underlying tissue and affects an area less than 12 square inches or 77 square centimeters without objective evidence of pain to palpation, poor nourishment, ulceration, tissue damage, frequent loss of covering of the skin over the scar, limitation of function or functional loss of the right forearm.   

3.  Prior to August 30, 2002, the service-connected scars on the left shoulder and upper arm are shown to have been manifested by objective evidence of intermittent tenderness, intermittent limitation of motion of the left arm, and adherence to underlying tissue and affects an area less than 12 square inches or 77 square centimeters without objective evidence of pain to palpation, poor nourishment, ulceration, tissue damage, or frequent loss of covering of the skin over the scar.  

4.  Beginning on and after August 30, 2002, the service-connected scars on the left shoulder and upper arm are shown to be manifested by objective evidence of intermittent tenderness, intermittent limitation of motion of the left arm, and adherence to underlying tissue and the scars affects an area of at least 12 square inches or 77 square centimeters, but less than 72 square inches or 465 square centimeters.  

5.  For the entire period of the appeal, the service-connected scars on the left forearm are shown to have been manifested by objective evidence of intermittent tenderness, adherence to underlying tissue, and intermittent limitation of motion of the left forearm, and the scars affect an area less than 12 square inches or 77 square centimeters without objective evidence of pain to palpation, poor nourishment, ulceration, tissue damage, or frequent loss of covering of the skin over the scar.    

6.  For the entire period of the appeal, the service-connected scars on the left hand are shown to have been manifested by objective evidence of intermittent tenderness to palpation, and affects an area less than 12 square inches or 77 square centimeters without objective evidence of pain to palpation, poor nourishment or ulceration, adherence to underlying tissue, tissue damage, frequent loss of covering of the skin over the scar, or limitation of function or functional loss of the left hand.     

7.  For the entire period of the appeal, the service-connected scars on the right hand are shown to have affect an area less than 12 square inches or 77 square centimeters; there is no objective evidence of tenderness or pain to palpation, poor nourishment or ulceration, adherence to underlying tissue, tissue damage, frequent loss of covering of the skin over the scar, or limitation of function or functional loss of the right hand.     



CONCLUSIONS OF LAW

1.  For the entire period of the appeal, the criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected scars of the chest have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Codes 7803, 7804, 7805 (in effect prior to August 30, 2002); Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 22, 2008); Diagnostic Codes 7801, 7802, 7804, 7805 (in effect from October 23, 2008).   

2.  For the entire period of the appeal, the criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected scars of the right forearm have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Codes 7803, 7804, 7805 (in effect prior to August 30, 2002); Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 22, 2008); Diagnostic Codes 7801, 7802, 7804, 7805 (in effect from October 23, 2008).   

3.  Prior to August 30, 2002, the criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected scars of the left shoulder and upper arm were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Codes 7803, 7804, 7805 (in effect prior to August 30, 2002); Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 22, 2008); Diagnostic Codes 7801, 7802, 7804, 7805 (in effect from October 23, 2008).   

4.  Beginning on and after August 30, 2002, the criteria for the assignment of a 20 percent disability evaluation, but no more for the service-connected scars of the left shoulder and upper arm have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Codes 7803, 7804, 7805 (in effect prior to August 30, 2002); Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 22, 2008); Diagnostic Codes 7801, 7802, 7804, 7805 (in effect from October 23, 2008).   

5.  For the entire period of the appeal, the criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected scars of the left forearm have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Codes 7803, 7804, 7805 (in effect prior to August 30, 2002); Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 22, 2008); Diagnostic Codes 7801, 7802, 7804, 7805 (in effect from October 23, 2008).   

6.  For the entire period of the appeal, the criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected scar of the left hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Codes 7803, 7804, 7805 (in effect prior to August 30, 2002); Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 22, 2008); Diagnostic Codes 7801, 7802, 7804, 7805 (in effect from October 23, 2008).   

7.  For the entire period of the appeal, the criteria for the assignment of an initial compensable evaluation for the service-connected scars of the right hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Codes 7803, 7804, 7805 (in effect prior to August 30, 2002); Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 22, 2008); Diagnostic Codes 7801, 7802, 7804, 7805 (in effect from October 23, 2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided the VCAA notice letters to the Veteran in August 2004, December 2006, and December 2009.     

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The December 2006 letter provided this notice.  The claims were readjudicated in March 2009 and September 2010, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment are associated with the claims folder.  The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  

The Veteran underwent VA examinations in 1993, 1997, 2004 and 2008 to determine the severity of the service-connected scars.  A medical opinion was obtained in December 2009 as to the severity of the scars.  

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While this appeal was pending, the applicable rating criteria for the skin were amended effective on August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).    

The applicable rating criteria for the skin were amended again effective on October 23, 2008, specifically 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

Before August 30, 2002, the rating schedule read as follows:

Superficial scars that are poorly nourished with repeated ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  

Scars which are superficial and tender and painful on objective demonstration warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated based upon limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Beginning on August 30, 2002, the rating schedule reads as follows:

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  

Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Beginning on October 23, 2008, the rating schedule reads as follows:

Beginning October 23, 2008, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated under Diagnostic Code 7801. 

For these scars: Area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating; Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating; Area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating; Area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating. 

A deep scar is one associated with underlying soft tissue damage. 

If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, a separate evaluation is assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk, and a separate evaluation is assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Separate evaluations are combined under § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation, which is the maximum elevation under this code. 

Note (1) under that code provides a superficial scar is one not associated with underlying soft tissue damage. 

Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118 (2010).

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 (2010).

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

As noted, the applicable rating criteria for the skin were amended effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board will apply the former rating criteria prior to August 30, 2002 and apply the revised criteria from August 30, 2002.  See VAOPGCPREC 3- 2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The Board notes that the criteria for rating skin disabilities were revised again, effective on October 23, 2008.  Those amendments only apply to applications for benefits received on or after October 23, 2008, or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  

In this case, the Veteran's representative discussed the revised rating criteria in the July 2009 and January 2011 briefs on appeal.  The RO considered the revised criteria in the September 2010 Supplemental Statement of the Case.  Therefore, the Board will consider the revised skin regulations from October 23, 2008. 


Entitlement to an initial evaluation in excess of 10 percent for the service-connected scars on the chest.  

Factual Background

A January 1993 VA examination report indicates that examination of the right torso revealed 2 measurable scars on the right breast.  One scar was 2 inches by 3/4 inch.  The other scar was 1 1/2 inches by 3/4 inch.  There was mild keloid formation with swelling.  There were no depressions.  The scars were old and well healed.  

On the torso above the left breast, there was a scar which measured 1 inch by 3 inches.  There was mild keloid formation.  The scar was nontender, old and well healed.  The examiner stated that there appeared to be no limitation of function because of the scars.   

A May 1997 VA scar examination indicates that the Veteran reported that his scars were irritating.  The examiner stated that the scars had not changed since the 1993 VA examination.   

An August 2004 VA examination report indicates that examination of the chest revealed extensive scarring on the upper chest wall.  There was a large 9 centimeter by 3 centimeter scar that was markedly keloidal.  It was tender to touch, adherent to the underlying musculature, keloidal, irregular and shiny, but not unstable.  There was mild elevation of approximately 1 millimeter, but no depression.  

This scar was superficial, and adherent to the underlying soft tissue.  It was not very deep.  The scar was keloidal, but was not inflamed or edematous.  It was darker and shinier than the surrounding area.  The percentage of the chest wall area affected was 2 percent and less than 1 percent of the total body.  There was no limitation of motion secondary to the chest wall scar.  

There were 3 slightly larger scars on the chest.  One scar measured 2 centimeters in length and .5 centimeters in width.  Another scar measured 5.5 centimeters in length and .5 centimeters in width and was curved.  Another scar was 2 centimeters in length and .5 centimeters in width with the above characteristics.  The scars were tender to palpation.   

A January 2007 evaluation from Dr. S. indicates that there was a scar on the left chest which measured 3 square inches and was keloidal.  There were 2 scars on the center chest that measured .5 square inches and 1 square inch and were keloidal.  On the right side of the chest, there were 2 scars that measured .5 square inches and  2 scars that measured 1 square inch and were linear, and one scar that was .5 inches and was linear. 

An October 2008 VA examination report indicates that the Veteran had a scar on the left breast that was 10 centimeters long and 2 centimeters wide.  The scar was keloidal and hyperkeratotic.  There were 12 other small scars on the chest ranging from 9 millimeters to 1 centimeter in size.  The examiner stated that the scars had not changed since the examination in 1992.  

The examiner indicated that the scars of the face, upper extremities, chest and knees made up 30 percent of the total body surface and 10 percent of the exposed body surface.  There was no limitation of motion secondary to the scars in any part of the body.  The keloid scar on the left breast caused moderate disfigurement.   

A December 2009 VA addendum opinion indicates that examination of the scars revealed no soft tissue damage, loss of skin covering over the scars, or objectively demonstrated pain on palpation of the scars.  The examiner stated that evaluation of a burn type injury as the cause of the scar was beyond the scope of dermatology expertise.  


Discussion

In applying the facts to the diagnostic criteria in this case, the record does not show the manifestations that would warrant the assignment of a rating greater than 10 percent for the service-connected scars of the chest under the former rating criteria in effect prior to August 30, 2002.  

The record shows that a 10 percent rating was assigned under the former Diagnostic Code 7804 based upon the findings of the August 2004 VA examination report.  The August 2004 VA examination report indicated that the scars of the chest were tender to palpation.  The June 2005 rating decision assigned the 10 percent rating to the service-connected scars of the chest under Diagnostic Code 7804 from April 1, 1993.  

The Board finds that the assignment of a disability rating in excess of 10 percent is not warranted under the former Diagnostic Code 7804 or any of the other former diagnostic codes for the entire appeal period.  

For this time, the only evidence of tenderness on palpation was upon VA examination in August 2004.  However, the January 1993 VA examination report indicates that the scars of the chest were old, well healed and nontender.  The examiner stated that the scars caused no limitation of function.  

The May 1997 VA examination report indicates that the scars had not changed since the 1993 VA examination.  The January 2007 private evaluation report does not show any findings of pain or tenderness on palpation.  

The most recent VA examination in October 2008 and the December 2009 addendum indicate that the chest scars had not changed since the 1992 examination.  The scars were not painful on palpation.  There was no soft tissue damage, loss of skin covering on the scars, or limitation of motion secondary to the scars.  

The Board finds that the 10 percent rating under Diagnostic Code 7804 adequately contemplates the symptoms of intermittent tenderness to palpation of the scars in the chest area.  A 10 percent rating is the highest rating under the former Diagnostic Code 7804.  

A separate rating for each scar on the chest area is not warranted under the former Diagnostic Code 7804.  The symptoms of tenderness to palpation of the scars in the chest area is essentially one manifestation.  The scars of the chest are located in one anatomical region and manifested by one symptom that is tenderness to palpation in the chest area.  

To assign a separate 10 percent rating under the former Diagnostic Code 7804 for each scar in the chest area would amount to the multiple disability evaluations for the same manifestation or symptom and this is prohibited under 38 C.F.R. § 4.14.  

The Board also points out that the former provisions of Diagnostic Code 7804 permit the assignment of one rating for multiple scars in the same anatomical region.  The language of the former Diagnostic Code 7804 indicates that a 10 percent rating is warranted for "scars" that are superficial, tender, and painful on objective demonstration.  See the former Diagnostic Code 7804.     

The Board also finds that the 10 percent rating adequately compensates the Veteran for the symptomatology due to the scars in the chest area.  As noted, the preponderance of the evidence shows that the scars of the chest are not painful or tender on objective demonstration.  See the October 2008 VA examination and December 2009 addendum; the January 2007 private evaluation; and the VA examination reports dated in May 1997 and January 1993.  The only evidence of tenderness of the scars was on examination in August 2004.  

Thus, the Board finds that a higher rating for the service-connected scars of the chest is not assignable.   

A rating under Diagnostic Code 7803 also is not warranted for the scars of the chest.  The medical evidence shows that the scars are well healed without evidence of poor nourishment or ulcerations.  Further, the highest rating under Diagnostic Code 7803 is a 10 percent rating. 

The Board finds that a higher rating for the scars of the chest under Diagnostic Code 7805 is not warranted.  The medical evidence indicates that the scars do not cause any limitation of motion or function of the part affected.  See the VA examination reports dated in January 1993, May 1997, August 2004, and October 2008.   

Diagnostic Codes 7801 and 7802, under the former rating criteria, are applied only for the rating of burn scars.  Note 1 for Diagnostic Code 7801 indicates that the actual third degree residual involvement was required.  The Veteran contends that his scarring was caused by burns in the motor vehicle accident in service.  However, there is no medical evidence to support this contention.   

Thus, the Board finds that a disability evaluation in excess of 10 percent is not warranted under the former provisions of Diagnostic Codes 7801 or 7802.  

Accordingly, on this record, a disability evaluation in excess of 10 percent for the scars of the chest is not warranted under the former provisions of the rating criteria for skin disorders in effect prior to August 30, 2002.    
  
The Board finds that a disability evaluation in excess of 10 percent is not warranted for the service-connected scars of the chest under the revised provisions of the rating criteria for skin disorders in effect from August 30, 2002 to October 22, 2008.   
  
The Board finds that an evaluation higher than 10 percent is not warranted under Diagnostic Code 7801, scars other than the head, face or neck that are deep or that cause limitation of motion.  There is medical evidence that the scars of the chest are deep.  The August 2004 VA examination report indicates that the scars were adherent to the underlying musculature.  However, as discussed, there is no evidence that the scars cause limited motion of the part affected.  

Further, the medical evidence shows that the scars of the chest affect an area less than 12 square inches or 77 square centimeters.  The January 1993 VA examination report indicates that the scars affected approximately 6 square inches.  

The August 2004 VA examination report indicates that the scars of the chest affected approximately 32 square centimeters.  The January 2007 private evaluation report indicates that the scars affected approximately 8 square inches.  

The October 2008 VA examination report notes that the scars affected 32 square centimeters.  Thus, a rating is excess of 10 percent is not warranted for the scars of the chest under the revised Diagnostic Code 7801.   

A higher disability evaluation is not possible under Diagnostic Codes 7802, 7803, or 7804 because a 10 percent rating is the highest possible rating under these codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804.  

The Board has also considered Diagnostic Code 7805.  The revised provisions of Diagnostic Code 7805 are the same as the former provisions.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior to and after August 30, 2002).  A rating in excess of 10 percent is not warranted under Diagnostic Code 7805 for the same reasons.  

The Board also finds that separate ratings are not warranted for each scar of the chest under the revised rating schedule since there is no medical evidence that the scars of the chest are unstable (frequent loss of skin covering of skin over the scar); painful on examination, or cause a limitation of function of the part affected.  See the October 2008 VA examination report and the December 2009 addendum.  

Thus, on this record, a disability evaluation in excess of 10 percent for the scars of the chest in not warranted under the former provisions of the rating criteria for skin disorders in effect from August 30, 2002 to October 22, 2008.      

The Board finds that a disability evaluation in excess of 10 percent is not warranted for the service-connected scars of the chest under the revised provisions of the rating criteria for skin disorders in effect from October 23, 2008.   
  
The Board finds that an evaluation higher than 10 percent is not warranted under the revised Diagnostic Code 7801, scars other than the head, face or neck that are deep or that cause limitation of motion, in effect from October 23, 2008.  

As noted, there is medical evidence that the scars of the chest are deep.  The August 2004 VA examination report indicates that the scars were adherent to the underlying musculature.  However, the medical evidence shows that the scars in the chest area were linear.  See the January 2007 private evaluation by Dr. S.  See also the VA examination reports which describe the scars in terms of length and width.  

Further, the medical evidence shows that the scars of the chest do not affect an area of at least 12 square inches or 77 square centimeters but less than 72 square inches or 465 square centimeters.  Thus, a rating is excess of 10 percent is not warranted for the scars of the chest under the revised Diagnostic Code 7801.   

A higher disability evaluation is not possible under the revised Diagnostic Code 7802 because a 10 percent rating is the highest possible rating under this code.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  

A higher disability evaluation is not possible under the revised Diagnostic Code 7804.  The medical evidence shows that multiple scars are located on the chest.  However, the medical evidence further shows that the scars of the chest are not unstable or painful.  

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).

The medical evidence shows that the scars of the chest do not cause any functional limitations and do not affect limitation of motion of the part affected, which in this case would be the trunk or torso.  Thus, a higher rating is not warranted pursuant to the revised Diagnostic Code 7805.  

Separate ratings for the scars of the chest are not warranted under the revised rating criteria in effect from October 23, 2008.  The Board notes that the revised criteria, specifically Diagnostic Codes 7801, 7802, and 7804, provide ratings for multiple scars and as discussed above, the criteria for higher ratings under these codes have not been met.  

Thus, on this record, a disability evaluation in excess of 10 percent for the scars of the chest in not warranted under the revised provisions of the rating criteria for skin disorders in effect from October 23, 2008.      

The Board finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the 10 percent evaluation is warranted for the service-connected scars of the chest for the entire period of the appeal.  In the discussion above, the Board considered the ratings for the entire appeal period.  Accordingly, a staged rating under Fenderson is not warranted.

In conclusion, an initial disability evaluation in excess of 10 percent is not warranted for the service-connected scars of the chest under the former or revised provisions of 38 C.F.R. § 4.118.  

The preponderance of the evidence is against the Veteran's claim for a disability evaluation in excess of 10 percent, and the appeal to this extent is denied. 


Entitlement to an initial evaluation in excess of 10 percent for the service-connected scar on the right forearm. 

Factual Background

The January 1993 VA examination report indicates that there were 2 scars on the right shoulders.  One scar was 1 1/2 inches by 3/8 inches, and another scar was 1 inch by 1/4 inches on the upper right shoulder.  There was a very mild keloid formation. The scars were nontender, old and well healed.  There was no depression.  The examiner stated that there appeared to be no limitation of function because of the scars.   

On the right elbow, on the posterior aspect, 2 scars measured approximately 1 1/2 inches by 1/2 inches.  The scars were asymptomatic.  There was no swelling and no depression.  The scars were old and well healed.  

On the right forearm, on the anterior, there were approximately 12 scars varying in size from 1/4 inches by 1/4 inches up to 1/4 inches by 3/4 inches.  There was very mild keloid formation, and the scars were old and well healed.  

On the posterior aspect of the right forearm, there were 13 scars varying in size from 1/4 inches by 1/4 inches up to 1/4 inches by 3/4 inches.  There was very mild swelling.  The scars were old and well healed.   

On the right forearm, from the elbow to the wrist, on the anterior aspect, there were approximately 20 scars varying in size from 1/4 inch to 1/16 inch from 1/4 inch by 3/8 inch.  The examiner noted that the scars were almost a "spray-type thing" extending the distance of the forearm on the anterior aspect.  The scars were old and well healed, and there was no marked swelling or keloid formation.  

A May 1997 VA scar examination indicates that the Veteran reported that his scars were irritating.  The examiner stated that the scars had not changed since the 1993 VA examination.   

The August 2004 VA examination report indicates that the Veteran had multiple scars on his right arm.  The largest scar was 4.5 centimeter by 2.5 centimeters in size.  The scar was adherent to the underlying structures and tender.  Another scar was 1.5 centimeters by 1.5 centimeters.  Another scar was 2 centimeters by 1 centimeter.  There is a 2.5 centimeter depressed scar on the right forearm and a series of scars with the largest measuring 2.5 centimeters in length and 1.5 centimeters in width, with four smaller scars measuring 1 centimeter by .5 centimeters.  

All of the scars were tender, irregular, atrophic and shiny.  The scar sites were not unstable.  The elevation of the scars was to 1-2 millimeters.  The scars were superficial with the exception of the larger 4.5 by 2.5 centimeter scar that was deep, measuring 1 millimeter in depth and adherent to the underlying structure.  The scars did not interfere with the Veteran' s ability to flex or extend the right forearm not the right wrist.  There was no inflammation or edema, only keloid formation.  The overall percentage of the scarring on the right arm was less than 1 percent of the body and the overall percentage of the arm was less than 1 percent of the total body. 

A January 2007 evaluation by Dr. S. indicates that the Veteran had a scar on the right shoulder which measured 1 square inch and was keloidal.  On the right forearm, there were five keloidal scars measuring 1.5 square inches, 2 square inches, 1.5 square inches, 1 square inch and .5 square inches.   

An October 2008 VA examination report indicates that the Veteran has 4 scars on the right shoulder that extended from the neck down.  The scars were around 1 centimeter in size.  On the right forearm, there were 5 scars measuring 1 centimeter to 1 1/2 centimeters in size.  The scars were well healed and keloidal. 

The examiner stated that the scars had not changed since the examination in 1992.  The examiner indicated that the scars of the face, upper extremities, chest and knees made up 30 percent of the total body surface and 10 percent of the exposed body surface.  There was no limitation of motion secondary to the scars in any part of the body.  

The December 2009 VA addendum opinion indicates that the scars showed no soft tissue damage, loss of skin covering over the scars, or objectively demonstrated pain on palpation of the scars.  The examiner stated that evaluation of a burn type injury as a cause of the scar was beyond the scope of dermatology expertise.  


Discussion

In applying the fact to the applicable diagnostic criteria in this case, the record does not demonstrate the manifestations that would warrant the assignment of a rating higher than 10 percent for the service-connected scars of the right forearm under the former rating criteria in effect prior to August 30, 2002.  

The record shows that a 10 percent rating was assigned under the former Diagnostic Code 7804 based upon the findings of the August 2004 VA examination report.  

The August 2004 VA examination report indicates that the scars of the right forearm were tender and a large scar that was 4.5 centimeters by 2.5 centimeters was adherent to underlying structures.  

The June 2005 rating decision assigned the 10 percent rating to the service-connected scars of the right forearm under Diagnostic Code 7804 effective on April 1, 1993.  

The Board finds that the assignment of a disability rating in excess of 10 percent is not warranted under the former Diagnostic Code 7804 or any of the other former diagnostic codes for the entire appeal period.  

For this time, the only evidence of tenderness on palpation was upon VA examination in August 2004.  However, the January 1993 VA examination report indicates that the scars of the right arm were old, well healed and nontender.  The scars on the right elbow region were described as asymptomatic.  The examiner stated that the scars caused no limitation of function.  

The May 1997 VA examination report indicates that the scars had not changed since the 1993 VA examination.  The January 2007 private evaluation report by Dr. S. does not show any findings of pain or tenderness on palpation.  

The most recent VA examination in October 2008 and the December 2009 addendum indicate that the scars had not changed since the 1992 examination.  The scars were not painful on palpation.  There was no soft tissue damage, loss of skin covering on the scars, or limitation of motion secondary to the scars.  

The Board finds that the 10 percent rating under Diagnostic Code 7804 adequately contemplates the symptoms of intermittent tenderness to palpation of the scars on the right forearm.  A 10 percent rating is the highest rating under the former Diagnostic Code 7804.  

The Board finds that a separate rating for each scar on the right forearm is not warranted under the former Diagnostic Code 7804.  The symptoms of tenderness to palpation of the scars on the right forearm is essentially one manifestation.  The scars are located in one anatomical region and cause one symptom which is tenderness to palpation of the scars.  

To assign a separate 10 percent rating under the former Diagnostic Code 7804 for each scar on the right arm would amount to the multiple disability evaluations for the same manifestation or symptom and this is prohibited under Diagnostic Code 4.14.  

The former provisions of Diagnostic Code 7804 also permit the assignment of one rating for multiple scars in the same anatomical region.  The language of the former Diagnostic Code 7804 indicates that a 10 percent rating is warranted for "scars" that are superficial, tender, and painful on objective demonstration.  See the former Diagnostic Code 7804.  

The Board also finds that the 10 percent rating adequately compensates the Veteran for the symptomatology due to the scars on the right forearm.  As noted, the preponderance of the evidence shows that the scars on the right forearm are not painful or tender on objective demonstration but are well healed and essentially asymptomatic.  See the October 2008 VA examination and December 2009 addendum; the January 2007 private evaluation; and the VA examination reports dated in May 1997 and January 1993.  

The only evidence of tenderness of the scars was on examination in August 2004.  Thus, the Board finds that the 10 percent rating adequately compensates the Veteran for the intermittent tenderness of the scars on the right forearm.     

A separate rating under Diagnostic Code 7803 is not warranted for the scars of the chest.  The medical evidence indicates that the scars are well healed and there is no evidence of poor nourishment or ulcerations.  

The Board finds that a higher rating for the scars of the right forearm under Diagnostic Code 7805 is not warranted.  The medical evidence indicates that the scars do not cause any limitation of motion or function of the part affected, which is the right arm.  The January 1993 VA examination report indicates that there appeared to be no limitation of function because of the scars.  

The August 2004 VA examination report indicates that the scars did not impair the Veteran's ability to flex or extend the right forearm.  The October 2008 VA examination report indicates that there was no limitation of motion secondary to the scars.  

Diagnostic Codes 7801 and 7802, under the former rating criteria, are applied only for the rating of burn scars.  Note 1 for Diagnostic Code 7801 indicates that the actual third degree residual involvement was required.  As discussed, there is no medical evidence to support this contention.   

Thus, the Board finds that a disability evaluation in excess of 10 percent is not warranted under the former provisions of Diagnostic Codes 7801 or 7802.  

Thus, on this record, a disability evaluation in excess of 10 percent for the scars of the right forearm is not warranted under the former provisions of the rating criteria for skin disorders in effect prior to August 30, 2002.    
  
The Board finds that a disability evaluation in excess of 10 percent is not warranted for the service-connected scars of the right forearm under the revised provisions of the rating criteria for skin disorders in effect from August 30, 2002 to October 22, 2008.   
  
The Board finds that an evaluation higher than 10 percent is not warranted under Diagnostic Code 7801, scars other than the head, face or neck that are deep or that cause limitation of motion.  There is medical evidence that the scars of the right forearm are deep.  

The August 2004 VA examination report indicates that a large scar on the right arm was adherent to the underlying musculature.  However, as discussed, there is no evidence that the scars cause limited motion of the part affected, which is the right arm.    

Further, the medical evidence shows that the scars of the right arm affect an area less than 12 square inches or 77 square centimeters.  

The January 1993 VA examination report indicates that the scars affected approximately 9 square inches.  The August 2004 VA examination report indicates that the scars of the right arm affected approximately 24 square centimeters.  The January 2007 private evaluation report indicates that the scars affected approximately 7.5 square inches.  The October 2008 VA examination report notes that the scars affected 13.5 square centimeters.  

Thus, a rating is excess of 10 percent is not warranted for the scars of the right arm under the revised Diagnostic Code 7801.   

A higher disability evaluation is not possible under Diagnostic Codes 7802, 7803, or 7804 because a 10 percent rating is the highest possible rating under these codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804.  

The Board has also considered Diagnostic Code 7805.  The revised provisions of Diagnostic Code 7805 are the same as the former provisions.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior to and after August 30, 2002).  A rating in excess of 10 percent is not warranted under Diagnostic Code 7805 for the same reasons.  

The Board also finds that separate ratings are not warranted for each scar of the right forearm under the revised rating schedule since there is no medical evidence that the scars of the right forearm are unstable (frequent loss of skin covering of skin over the scar); painful on examination, or cause a limitation of function of the part affected.  See the October 2008 VA examination report and the December 2009 addendum, and the August 2004 and January 1993 VA examination reports.    

Thus, on this record, a disability evaluation in excess of 10 percent for the scars of right forearm is not warranted under the former provisions of the rating criteria for skin disorders in effect from August 30, 2002 to October 22, 2008.      

The Board finds that a disability evaluation in excess of 10 percent is not warranted for the service-connected scars of the right forearm under the revised provisions of the rating criteria for skin disorders in effect from October 23, 2008.   
  
The Board finds that an evaluation higher than 10 percent is not warranted under the revised Diagnostic Code 7801, scars other than the head, face or neck that are deep or that cause limitation of motion, in effect from October 23, 2008.  

As noted, there is medical evidence that the one scar on the right arm is deep or adherent to the underlying structures.  See the August 2004 VA examination report.  

However, the medical evidence shows that the scars of the right forearm do not affect an area of at least 12 square inches or 77 square centimeters but less than 72 square inches or 465 square centimeters.  See the January 1993, August 2004,  January 2007, and October 2008 VA examination reports.  

Thus, a rating is excess of 10 percent is not warranted for the scars of the right forearm under the revised Diagnostic Code 7801.   

A higher disability evaluation is not assignable under the revised Diagnostic Code 7802 because a 10 percent rating is the highest possible under this code.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  

A higher disability evaluation is not possible under the revised Diagnostic Code 7804.  The medical evidence shows that multiple scars are located on the right forearm.  However, the medical evidence further shows that the scars on the right forearm are not unstable or painful.  

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).

The medical evidence shows that the scars of the right forearm do not cause any functional limitation or affect limitation of motion of the part affected, which in this case would be the right arm.  Thus, a higher rating is not warranted pursuant to the revised Diagnostic Code 7805.  

Separate ratings for the scars of the right forearm are not warranted under the revised rating criteria in effect beginning on October 23, 2008.  The Board notes that the revised criteria, specifically Diagnostic Codes 7801, 7802, and 7804, provide ratings for multiple scars, and as discussed, the criteria for higher ratings under these codes have not been met.  

Separate ratings for each scar on the right forearm is not warranted under the revised Diagnostic Code 7805 since the medical evidence shows that the scars do not cause any disabling effect, such as functional limitation of the part affected by the scar.  See the October 2008 VA examination report and the December 2009 addendum and the VA examination reports dated in January 1993 and August 2004.    

Thus, on this record, a disability evaluation in excess of 10 percent for the scars of the right forearm is not warranted under the revised provisions of the rating criteria for skin disorders in effect from October 23, 2008.      

The Board finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the 10 percent evaluation is warranted for the service-connected scars of the right forearm for the entire period of the appeal.  

In this discussion, the Board considered the ratings for the entire appeal period.  Accordingly, a staged rating under Fenderson is not warranted.

In conclusion, an initial disability evaluation in excess of 10 percent is not warranted for the service-connected scars of the right forearm under the former or revised provisions of 38 C.F.R. § 4.118 for the reasons and bases described above.  

The preponderance of the evidence is against the Veteran's claim for a disability evaluation in excess of 10 percent, and the appeal to this extent is denied. 



Entitlement to an initial evaluation in excess of 10 percent for the service-connected scar on the left shoulder and left upper arm and in excess of 10 percent for the service-connected scar on the left forearm. 

Factual Background

A January 1993 VA examination report indicates that, on the left upper arm, there were 2 very large scars.  One was 3 inches by 6 inches.  One was 3 inches by 1/2 inch.  The scars had a very large amount of rough keloid formation with elevation of almost 1/4 inches in some of the areas.  The scars were nontender and well healed.  There were two other scars on the left upper arm.  One was 3 inches by 1/2 inch and the other was 2 inches by 1/2 inch with mild keloid formations.  The scars were old and well healed.  The examiner stated that there appeared to be no limitation of function because of the scars.   

On the left upper arm in the shoulder area, there were four very small scars approximately 1/4 inches by 1/2 inch to 1/4 inch by 1 inch.  The scars were mildly swollen with no depression.  

On the posterior aspect of the left upper extremity, there was another group of scars measuring 3 inches by 1 1/2 inches and 2 inches by 1/2 inch with mild keloid formation.  

On the posterior aspect of the left forearm, there were 2 scars, 3/8 inches by 1 inch, with mild swelling and keloid formation.  There were no depressions and the scars were old and well healed. 

A May 1997 VA scar examination indicates that the Veteran reported that his scars were irritating.  The examiner stated that the scars had not changed since the 1993 VA examination.   

The August 2004 VA examination report indicates that the left forearm had multiple scars that were superficial with the largest measuring 1 centimeter.  The scars were tender.  On the left arm in the deltoid area and the upper area of the biceps, there was multiple scarring that was extensive.  

The first scar was on the superior aspect of the deltoid and was 2 centimeters by 2 centimeters in size.  The scar was keloid, nonadherent to the underlying structure, tender to palpation and easily visible.  It was superficial and not deep.  It did not interfere with movement.  The scar covered less than one percent of his arm and one percent of his total body.  

There was a larger scar on the on the lateral aspect of the deltoid that was 9 by 3 centimeters with a 7 by 16 centimeter lesion.  Both scars were keloid, adherent to the underlying structure and limited motion.  There was marked pain with pressure and the scars were tender.  The skin was irregular, shiny, and keloid.  The scars were not unstable.  There was an elevation of 2 millimeters at the keloid.  The scars were not superficial and were adherent to the underlying structure.  There was no inflammation or edema, just keloid formation.  

Abduction of the left arm was limited to 90 degrees and forward flexion was limited to 90 degrees secondary to left lateral biceps and deltoid scarring.  The scarring was 3 percent of the entire arm and less than 1 percent of the entire body.    

The examination revealed that, on the medial aspect of the left arm, just at the antecubital space, there was a scar that was 9 centimeters in length and 1 centimeter in width.  The scar was tender and adherent to the underlying structure.  

The examination indicated that the scar interfered with the Veteran's ability to extend and flex his forearm.  The scar was adherent to the underlying structure but not unstable. The scar was irregular, shiny and keloidal.  It was elevated by 1 centimeter.  The scar was not superficial and was deep.  There was no inflammation or edema, only keloid formation.  

The range of motion of the left forearm was normal extension and flexion limited to 40 degrees before pain began at that point.  The left forearm scars did not interfere with the forearm movement at all.    

A January 2007 evaluation by Dr. S. indicates that the Veteran had a linear three inch scar on the left forearm and 2 keloid scars measuring .5 square inches.  On the left upper arm, there were a total of 5 keloid scars measuring 18 square inches, 1 square inch, 4.5 square inches, .5 square inches, and 1 square inch.  On the left upper shoulder, there was a scar that was 1 square inch.  

An October 2008 VA examination report indicates that the Veteran had four scars on the left shoulder and on the upper arm.  There were two scars on the upper left shoulder and four scars on the left upper arm.  One was 6 by 6 centimeters and was a huge keloidal scar.  Another scar was around 2 centimeter in size; 2 other scars were 1 centimeter in size.  Another scar was 2 to 3 centimeters in size.  On the left forearm, there were 4 scars that measured 1 centimeter in size.  

The examiner stated that the scars had not changed since the examination in 1992.  The examiner indicated that the scars of the face, upper extremities, chest and knees made up 30 percent of the total body surface and 10 percent of the exposed body surface.  There was no limitation of motion secondary to the scars in any part of the body.  

The December 2009 VA addendum opinion indicates that the scars showed no soft tissue damage, loss of skin covering over the scars, or objectively demonstrated pain on palpation of the scars.  The examiner stated that evaluation of a burn type injury as a cause of the scar was beyond the scope of dermatology expertise.  


Discussion

In applying the facts to the applicable diagnostic criteria in this case, the record does not show manifestations that would warrant the assignment of ratings greater than 10 percent for the service-connected scars of the left shoulder and upper arm and the scar of the left forearm under the former rating criteria in effect prior to August 30, 2002.  

Regarding the scars of the left shoulder and upper arm, the record shows that a 10 percent rating was assigned under the former Diagnostic Code 7805 based upon the findings of limitation of function of the left shoulder and upper arm due to the scars.  The 10 percent rating was assigned to the scar of the left forearm under the former Diagnostic Code 7805.

Regarding the scars of the left shoulder and upper arm, the evidence of record shows that the Veteran had 4 scars on the left upper arm and 4 small scars on the area of the left upper shoulder.  The January 1993 VA examination report indicates that the scars on the left upper arm were well healed and nontender and did not limit function.  The May 1997 VA examination report indicates that the scars had not changed since the 1993 VA examination.  

The August 2004 VA examination report notes that two scars on the lateral aspect of the left deltoid were adherent to the underlying structures, tender, and limited motion of the left arm.  There was also pain with pressure to the scars.  The January 2007 private evaluation report by Dr. S. does not show any findings of pain or tenderness on palpation.  

The most recent VA examination in October 2008 and the December 2009 addendum indicate that the scars had not changed since the 1992 examination.  The scars were not painful on palpation.  There was no soft tissue damage, loss of skin covering on the scars, or limitation of motion secondary to the scars.  

The Board finds that the 10 percent rating under Diagnostic Code 7805 adequately contemplates the symptoms of intermittent tenderness and pain to palpation of the left shoulder and upper arm scars with limited motion.  

While the August 2004 VA examination report indicates that the abduction and flexion of the left arm was limited to 90 degrees due to the scarring, subsequent physical examination revealed that there was no limitation of motion of the left arm.  

Thus, a higher rating based upon functional loss or limitation of motion of the left arm due to the scarring is not warranted.  See the former provisions of Diagnostic Code 7805 and 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the arm.  

A 10 percent rating is the highest rating under the former Diagnostic Codes 7803 and 7804.  

A separate rating under Diagnostic Code 7803 is not warranted for the scars of the left upper arm and shoulder.  The medical evidence indicates that the scars are well healed with no evidence of poor nourishment or ulcerations.  

The Board finds that a separate rating for each scar in the left shoulder and upper arm region is not warranted under the former Diagnostic Codes 7804 and 7805.  The symptoms of tenderness and pain to palpation of the scars are essentially one manifestation.  The scars are located in one anatomical region and the symptom of tenderness to palpation is located in one anatomical region.  

To assign a separate 10 percent rating under the former Diagnostic Code 7804 or 7805 for each scar would amount to the multiple disability evaluations for the same manifestation or symptom and this is prohibited under Diagnostic Code 4.14.  

The former provisions of Diagnostic Code 7804 and 7805 permit the assignment of one rating for multiple scars in the same anatomical region.  The language of the former Diagnostic Code 7804 indicates that a 10 percent rating is warranted for "scars" that are superficial, tender and painful on objective demonstration.  See the former Diagnostic Code 7804.  See also the former Diagnostic Code 7805.

A rating under Diagnostic Code 7804 in addition to the 10 percent rating under Diagnostic Code 7805 is not warranted since the symptoms of pain and tenderness in the area of the scars of the left upper arm and left shoulder were contemplated when the functional loss of the left arm was assessed.  Thus, assessing separate ratings under Diagnostic Codes 7805 and 7804 would amount to pyramiding under 38 C.F.R. § 4.14 since the same symptoms would be evaluated more than once.   

The Board also finds that the 10 percent rating adequately compensates the Veteran for the symptomatology due to the scars in the left shoulder and upper arm region.  As noted, the preponderance of the evidence shows that the scars of the left shoulder and left upper arm are not painful or tender on objective demonstration, and do not cause limited motion.  See the October 2008 VA examination and December 2009 addendum; the January 2007 private evaluation; and the VA examination reports dated in May 1997 and January 1993.  

The only evidence of tenderness and pain and limited motion of the left arm was on examination in August 2004.  Thus, the Board finds that the 10 percent rating adequately compensates the Veteran for the intermittent tenderness, pain and limited motion due to the scars on the left upper arm and shoulder.     

Diagnostic Codes 7801 and 7802, of the former rating criteria, are applied only for the rating of burn scars.  Note 1 for Diagnostic Code 7801 indicates that the actual third degree residual involvement was required.  There is no medical evidence that establishes that the scars of the left shoulder and upper arm are due to burns.     

Thus, the Board finds that a disability evaluation in excess of 10 percent is not warranted under the former provisions of Diagnostic Codes 7801 or 7802.  

On this record, a disability evaluation in excess of 10 percent for the scars of the left shoulder and upper arm is not warranted under the former provisions of the rating criteria for skin disorders in effect prior to August 30, 2002.    
  
Regarding the scars of the left forearm, the Board finds that a disability evaluation in excess of 10 percent is not warranted under the former provisions of Diagnostic Codes 7804 and 7805.  

The preponderance of the evidence shows that the scars of the left forearm are well healed, non tender, and do not limit motion or function of the left arm.  The 10 percent rating was assigned based upon the findings of the August 2004 VA examination which shows that the scar was tender and adherent to the underlying structures.  The August 2004 VA examination report also indicates that the scars interfered with the Veteran's ability to flex and extend his forearm.  However, the examiner later noted that the scars did not interfere with forearm movement.  

However, the preponderance of the evidence shows that the left forearm scars were nontender, well healed, and did not limit function of the left arm.  The January 1993 VA examination report indicates that the scars of the left forearm were old and well healed.  The examiner stated that the scars caused no limitation of function.  The May 1997 VA examination report indicates that the scars had not changed since the 1993 VA examination.  The January 2007 private evaluation report by Dr. S. does not show any findings of pain or tenderness on palpation.  

The most recent VA examination in October 2008 and the December 2009 addendum indicate that the scars of the left forearm had not changed since the 1992 examination.  The scars were not painful on palpation.  There was no soft tissue damage, loss of skin covering on the scars, or limitation of motion secondary to the scars.  

The Board finds that the 10 percent rating under Diagnostic Code 7804 adequately contemplates the symptoms of intermittent tenderness to palpation and limited motion of the left forearm due to the scars of the left forearm.  A 10 percent rating is the highest rating under the former Diagnostic Code 7804.  

A higher rating is not warranted under Diagnostic Code 7805, since the preponderance of the evidence establishes that the scars do not limit movement or function of the left forearm.  

The Board finds that a separate rating for each scar on the left forearm is not warranted under the former Diagnostic Code 7804.  The symptoms of tenderness to palpation of the scars of the left forearm is essentially one manifestation.  The scars are all located in one anatomical region, as is the tenderness to palpation of the scars.  

To assign a separate 10 percent rating under the former Diagnostic Code 7804 for each scar on the left forearm would amount to the multiple disability evaluations for the same manifestation or symptom and this is prohibited under Diagnostic Code 4.14.  

The former provisions of Diagnostic Code 7804 also permit the assignment of one rating for multiple scars in the same anatomical region.  The language of the former Diagnostic Code 7804 indicates that a 10 percent rating is warranted for "scars" that are superficial, tender, and painful on objective demonstration.  See the former Diagnostic Code 7804.  

The Board also finds that the 10 percent rating adequately compensates the Veteran for the symptomatology due to the scars in the left forearm.  As noted, the preponderance of the evidence shows that the scars are not painful or tender on objective demonstration.  See the October 2008 VA examination and December 2009 addendum; the January 2007 private evaluation; and the VA examination reports dated in May 1997 and January 1993.    

The only evidence of tenderness of the scars and limitation of motion was on examination in August 2004.  Thus, the Board finds that the 10 percent rating adequately compensates the Veteran for the impairment due to these scars.     

A separate rating under Diagnostic Code 7803 is not warranted for the scars of the left forearm.  The medical evidence indicates that the scars are well healed, and there is no evidence of poor nourishment or ulcerations.  

Diagnostic Codes 7801 and 7802, under the former rating criteria, are applied only for the rating of burn scars.  Note 1 for Diagnostic Code 7801 indicates that the actual third degree residual involvement was required.  

The Veteran contends that his scarring was caused by burns in the motor vehicle accident in service.  However, there is no medical evidence to support this contention.      

Thus, the Board finds that a disability evaluation in excess of 10 percent is not warranted under the former provisions of Diagnostic Codes 7801 or 7802.  

Accordingly, on this record, a disability evaluation in excess of 10 percent for the scars of the left forearm in not warranted under the former provisions of the rating criteria for skin disorders in effect prior to August 30, 2002.    
  
The Board finds that a 20 percent disability evaluation is warranted for the service-connected scars of the left shoulder and upper arm under the revised provisions of the rating criteria for skin disorders in effect from August 30, 2002, specifically under the revised Diagnostic Code 7801, scars other than the head, face or neck that are deep or that cause limitation of motion.    

There is medical evidence that the scars of the left shoulder and upper arm are deep and adherent to the underlying structures.  The August 2004 VA examination report indicates that the large scars on the lateral aspect of the deltoid were adherent to the underlying structure and limited motion.    

The medical evidence shows that, upon examination in August 2004, the scars of the left shoulder and upper arm cover an area of 143 centimeters.  The January 2007 private evaluation by Dr. S. indicates that the scars of the left upper arm and shoulder cover an area of approximately 26 square inches.  However, the October 2008 VA examination report indicates that the scars of the left shoulder and upper arm cover an area of 43 square centimeters.  

The Board finds that the disability picture of the scars of the left upper arm and shoulder more closely approximate the criteria for the 20 percent rating.  Thus, a 20 percent rating is warranted from August 30, 2002, beginning on the effective date of the regulation.  

A higher rating under the revised Diagnostic Code 7801 is not warranted since the scars of the left upper arm and shoulder do not exceed 72 square inches or 465 square centimeters.  

The Board finds that a disability evaluation in excess of 10 percent is not warranted for the service-connected scars of the left forearm under the revised Diagnostic Code 7801, scars involving other than the head, face or neck that are deep or that cause limitation of motion.  

As noted, the August 2004 VA examination report indicates that the left forearm scar was adherent to the underlying structures and causes some limited of motion of the left forearm.  

However, the medical evidence shows that the scars of the left forearm affect an area less than 12 square inches or 77 square centimeters.  The August 2004 VA examination report indicates that the scar of the left forearm affected an area of 9 square centimeters.  The January 2007 private evaluation by Dr. S. indicates that the scar of the left forearm affected 4 square inches.  

The October 2008 VA examination report indicates that the scars of the left forearm affected an area of 4 square centimeters.  Thus, a rating is excess of 10 percent is not warranted for the scars of the left forearm under the revised Diagnostic Code 7801.   

Higher disability evaluations are not possible under Diagnostic Codes 7802, 7803, or 7804 because a 10 percent rating is the highest possible rating under these codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804.  

The Board has also considered Diagnostic Code 7805.  The revised provisions of Diagnostic Code 7805 are the same as the former provisions.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior to and after August 30, 2002).  A rating in excess of 10 percent is not warranted under Diagnostic Code 7805 for the same reasons as discussed above.    

Thus, on this record, the Board finds that a 20 percent rating is warranted for the scars of the left upper arm and shoulder beginning on August 30, 2002, the effective date of the regulation.  However, a disability evaluation in excess of 10 percent for the scars of the left forearm is not warranted under the former provisions of the rating criteria for skin disorders in effect from August 30, 2002 to October 22, 2008.      

The Board finds that a higher disability evaluation is not warranted for the service-connected scars of the left forearm and left upper arm and shoulder under the revised provisions of the rating criteria for skin disorders in effect from October 23, 2008.   
  
The Board finds that a disability evaluation higher than 10 percent is not warranted for the scars of the left forearm and a disability evaluation higher than 20 percent is not warranted for the scars of the left shoulder and upper arm under the revised Diagnostic Code 7801, for the same reasons.  

A higher disability evaluation is not possible under the revised Diagnostic Code 7802 because a 10 percent rating is the highest possible rating under this code.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  

A higher disability evaluation is not possible under the revised Diagnostic Code 7804.  The medical evidence shows that multiple scars are located on the left forearm and left upper arm and shoulder.  However, the medical evidence dated from October 23, 2008 shows that these scars are not unstable or painful.  See the October 2008 VA examination and the December 2009 addendum.  

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).

The medical evidence dated from October 2008 shows that the scars of the left forearm and left upper arm and shoulder do not cause any functional limitations and do not involve limitation of motion of the part affected, which in this case would be the left arm and forearm.  Thus, a higher rating is not warranted pursuant to the revised Diagnostic Code 7805.  

Separate ratings for the scars of the left forearm and left upper arm and shoulder are not warranted under the revised rating criteria effective on October 23, 2008.  

The Board notes that the revised criteria, specifically Diagnostic Codes 7801, 7802 and 7804, provide ratings for multiple scars and as discussed, the criteria for higher ratings under these codes have not been met.  

Separate ratings for each scar on the left forearm and left upper arm and shoulder are not warranted under the revised Diagnostic Code 7805 since the medical evidence shows that, since October 2008, the scars do not cause any disabling effect, such as functional limitation of the part affected by the scar.  See the October 2008 VA examination report and the December 2009 addendum.  

Thus, on this record, disability evaluations in excess of 10 percent for the scar of the left forearm and in excess of 20 percent for scars on the left upper arm and shoulder are not warranted under the revised provisions of the rating criteria for skin disorders effective on October 23, 2008.      

The Board finds that staged ratings are warranted in this case.  The Board has examined the record and finds that the 10 percent evaluation is warranted for the service-connected scars of the left forearm for the entire period of the appeal.  

The Board finds that a 20 percent evaluation is warranted for the service-connected scars of the left upper arm and shoulder beginning on August 30, 2002.  Accordingly, additional staged ratings under Fenderson are not warranted.

In conclusion, the Board finds that a 20 percent evaluation is warranted for the service-connected scars of the left upper arm and shoulder from August 30, 2002 under the revised Diagnostic Code 7801, and the appeal to this extent is allowed.  

An initial disability evaluation in excess of 10 percent is not warranted for the service-connected scars of the left forearm under the former or revised provisions of 38 C.F.R. § 4.118 for these reasons.  The preponderance of the evidence is against the Veteran's claim for a disability evaluation in excess of 10 percent for the scars of the left forearm, and the appeal to this extent is denied. 


Entitlement to an initial evaluation in excess of 10 percent for the service-connected scar on the left hand.  

Factual Background

A January 1993 VA examination report indicates that on the dorsum of the left hand, there were 6 measurable scars ranging in size of 1/4 inch by 1/4 inch to 1/4 inch by 1 inch.  The scars were old, well healed with a mild cosmetic effect.  The examiner stated that there appeared to be no limitation of function because of the scars.   

A May 1997 VA scar examination indicates that the Veteran reported that his scars were irritating.  The examiner stated that the scars have not changed since the 1993 VA examination.   

The August 2004 VA examination report indicates that an examination of the left hand revealed 5 linear lesions.  The scars were keloidal and tender to palpation.  The scars did not interfere with the flexion or extension of the wrist.   

A January 2007 evaluation by Dr. S. indicates that the Veteran had 5 linear scars on the left hand. Three of the scars measured 1 inch, one was 3/4 inches, and one was .5 inches.  

An October 2008 VA examination report indicates that the Veteran had 6 scars on the left hand which range from 5 millimeters to 1 centimeter.  The scars were mildly hypertrophic and mildly keloidal.  

The examiner stated that the scars had not changed since the examination in 1992.  The examiner indicated that the scars of the face, upper extremities, chest and knees made up 30 percent of the total body surface and 10 percent of the exposed body surface.  There was no limitation of motion secondary to the scars in any part of the body.   

The December 2009 VA addendum opinion indicates that the scar showed no soft tissue damage, loss of skin covering over the scars, or objectively demonstrated pain on palpation of the scars.  The examiner stated that evaluation of a burn type injury as a cause of the scar was beyond the scope of dermatology expertise.  


Discussion

In applying the facts to the applicable rating criteria in this case, the record does not demonstrate the manifestations that would warrant the assignment of a rating greater than 10 percent for the service-connected scar of the left hand under the former rating criteria in effect prior to August 30, 2002.  

The record shows that a 10 percent rating was assigned under the former Diagnostic Code 7804 based upon the findings of the August 2004 VA examination report.  

The August 2004 VA examination report indicates that the scars of the left hand were tender to palpation.  The June 2005 rating decision assigned the 10 percent rating to the service-connected scars of the left hand under Diagnostic Code 7804 beginning on April 1, 1993.  

The Board finds that the assignment of a disability rating in excess of 10 percent is not warranted under the former Diagnostic Code 7804 or any of the other former diagnostic codes for the entire appeal period.  

For this time, the only evidence of tenderness on palpation was at the VA examination in August 2004.  The January 1993 VA examination report indicates that the scars of the left hand were well healed and caused no limitation of function.  The May 1997 VA examination report indicates that the scars had not changed since the 1993 VA examination.  The January 2007 private evaluation report by Dr. S. did not show any findings of pain or tenderness on palpation.  

The most recent VA examination in October 2008 and the December 2009 addendum indicate that the left hand scars had not changed since the 1992 examination.  The scars were not painful on palpation.  There was no soft tissue damage, loss of skin covering on the scars, or limitation of motion secondary to the scars.  

The Board finds that the 10 percent rating under Diagnostic Code 7804 adequately contemplates the symptoms of intermittent tenderness to palpation of the scars in the left hand.  A 10 percent rating is the highest rating under the former Diagnostic Code 7804.  

The Board finds that a separate rating for each scar on the left hand is not warranted under the former Diagnostic Code 7804.  The symptoms of tenderness to palpation of the scars on the left hand are essentially one manifestation.  

The scars are located in one anatomical region and the symptoms of tenderness are in the same anatomical region.  To assign a separate 10 percent rating under the former Diagnostic Code 7804 for each scar on the left hand would amount to the multiple disability evaluations for the same manifestation or symptom and this is prohibited under 38 C.F.R. § 4.14.  

As discussed, the former provisions of Diagnostic Code 7804 also permit the assignment of one rating for multiple scars in the same anatomical region.  The language of the former Diagnostic Code 7804 indicates that a 10 percent rating is warranted for "scars" that are superficial, tender, and painful on objective demonstration.  See the former Diagnostic Code 7804.  

The Board also finds that the 10 percent rating adequately compensates the Veteran for the symptomatology due to the scars on the left hand.  As noted, the preponderance of the evidence shows that the scars of the left hand are not painful or tender on objective demonstration.  See the October 2008 VA examination and December 2009 addendum; the January 2007 private evaluation; and the VA examination reports dated in May 1997 and January 1993.  The only evidence of tenderness of the scars was on examination in August 2004.  

Thus, the Board finds that the 10 percent rating adequately compensates the Veteran for the intermittent tenderness of the scars on the left hand.  There is no indication that the symptoms worsened since the August 2004 VA examination.       

A separate rating under Diagnostic Code 7803 is not warranted for the scars of the left hand.  The medical evidence indicates that the scars are well healed, and there is no evidence of poor nourishment or ulcerations.  

The Board finds that a higher rating for the scars of the left hand under Diagnostic Code 7805 is not warranted.  

The medical evidence indicates that the scars do not cause any limitation of motion or function of the part affected.  See the VA examination reports dated in January 1993, May 1997, August 2004 and October 2008.   

Diagnostic Codes 7801 and 7802, under the former rating criteria, are applied only for the rating of burn scars.  Note 1 for Diagnostic Code 7801 indicates that the actual third degree residual involvement was required.  However, there is no medical evidence to support this contention.   

The Board finds that a disability evaluation in excess of 10 percent is not warranted under the former provisions of Diagnostic Codes 7801 or 7802.  

Thus, on this record, a disability evaluation in excess of 10 percent for the scars of the left hand is not warranted under the former provisions of the rating criteria for skin disorders in effect prior to August 30, 2002.    
  
The Board finds that a disability evaluation in excess of 10 percent is not warranted for the service-connected scars of the left hand under the revised provisions of the rating criteria for skin disorders in effect from August 30, 2002 to October 22, 2008.   
  
The Board finds that an evaluation higher than 10 percent is not warranted under Diagnostic Code 7801, scars involving other than the head, face or neck that are deep or cause limitation of motion.  

There is no medical evidence that the scars of the left hand are deep or adherent.  As discussed, there is no evidence that the scars cause limited motion of the part affected.  

Further, the medical evidence shows that the scars of the left hand affect an area less than 12 square inches or 77 square centimeters.  The January 1993 VA examination report indicates that the scars affected approximately 1.5 square inches.  The January 2007 private evaluation report indicates that the scars affected approximately 4.25 square inches.  

The October 2008 VA examination report notes that the scars affected 6 square centimeters.  Thus, a rating is excess of 10 percent is not warranted for the scars of the left hand under the revised Diagnostic Code 7801.   

A higher disability evaluation is not possible under Diagnostic Codes 7802, 7803, or 7804 because a 10 percent rating is the highest possible rating under these codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804.  

The Board has also considered Diagnostic Code 7805.  The revised provisions of Diagnostic Code 7805 are the same as the former provisions.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior to and after August 30, 2002).  A rating in excess of 10 percent is not warranted under Diagnostic Code 7805 for the same reasons.  

Thus, on this record, a disability evaluation in excess of 10 percent for the scars of the left hand is not warranted under the former provisions of the rating criteria for skin disorders in effect from August 30, 2002 to October 22, 2008.      

The Board finds that a disability evaluation in excess of 10 percent is not warranted for the service-connected scars of the left hand under the revised provisions of the rating criteria in effect beginning on October 23, 2008.   
  
The Board finds that an evaluation higher than 10 percent is not warranted under the revised Diagnostic Code 7801, scars involving other than the head, face or neck that are deep or that cause limitation of motion, in effect beginning on October 23, 2008, for the same reasons.  There is no medical evidence that the scars of the left hand are deep.  

The medical evidence shows that the scars of the left hand do not affect an area of at least 12 square inches or 77 square centimeters but less than 72 square inches or 465 square centimeters.  Thus, a rating is excess of 10 percent is not warranted for the scars of the left hand under the revised Diagnostic Code 7801.   

A higher disability evaluation is not possible under the revised Diagnostic Code 7802 because a 10 percent rating is the highest possible rating under this code.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  

A higher disability evaluation is not possible under the revised Diagnostic Code 7804.  The medical evidence shows that multiple scars are located on the left hand.  However, the medical evidence further shows that the scars are not unstable or painful.  

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).

The medical evidence shows that the scars of the left hand do not cause any functional limitation or impair function of the left hand.  Thus, a higher rating is not warranted pursuant to the revised Diagnostic Code 7805.  

Separate ratings for the scars of the left hand are not warranted under the revised rating criteria in effect from October 23, 2008.  The Board notes that the revised criteria, specifically Diagnostic Codes 7801, 7802, and 7804, provide ratings for multiple scars, and as discussed, the criteria for higher ratings under these codes have not been met.  

Thus, on this record, a disability evaluation in excess of 10 percent for the scars of the left hand is not warranted under the revised provisions of the rating criteria for skin disorders in effect beginning on October 23, 2008.      

The Board finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the 10 percent evaluation is warranted for the service-connected scars of the left hand for the entire period of the appeal.  

In the discussion, the Board considered the ratings for the entire appeal period.  Accordingly, a staged rating under Fenderson is not warranted.

In conclusion, an initial disability evaluation in excess of 10 percent is not warranted for the service-connected scars of the left hand under the former or revised provisions of 38 C.F.R. § 4.118 for the reasons and bases described above.  

The preponderance of the evidence is against the Veteran's claim for a disability evaluation in excess of 10 percent, and the appeal to this extent is denied. 



Entitlement to an initial compensable evaluation for the service-connected scar on the right hand.  

Factual Background

A January 1993 VA examination report indicates that, on the dorsum of the right thumb, there were 2 scars measuring 3/4 inches by 1/4 inch.  The scars had mild swelling and keloid formation.  The examiner stated that there appeared to be no limitation of function because of the scars.   

A May 1997 VA scar examination indicates that the Veteran reported that his scars were irritating.  The examiner stated that the scars had not changed since the 1993 VA examination.   

An October 2008 VA examination report indicates that there was no significant scarring on the right hand.  The examiner stated that the scars had not changed since the examination in 1997.  There was no limitation of motion secondary to the scars in any part of the body.  

The December 2009 VA addendum opinion indicates that the scar showed no soft tissue damage, loss of skin covering over the scars, or objectively demonstrated pain on palpation of the scars.  The examiner stated that evaluation of a burn type injury as a cause of the scar was beyond the scope of dermatology expertise.  



Discussion

In applying the facts to the applicable diagnostic criteria in this case, the record does not demonstrate the manifestations that would warrant the assignment of an initial compensable rating for the service-connected scar of the right hand under the former rating criteria in effect prior to August 30, 2002.  

The medical evidence shows that the scar of the right hand had mild swelling and keloid formation in 1993.  There was no evidence of pain or tenderness on palpation or any functional limitations due to the scar.  

The October 2008 VA examination report indicates that there was no significant scarring on the right hand.  There is no medical evidence of poor nourishment or ulceration.  

Thus, compensable ratings are not warranted under the former Diagnostic Codes 7803, 7804, or 7805.  

The Diagnostic Codes 7801 and 7802, under the former rating criteria, are applied only for the rating of burn scars.  

Note 1 for Diagnostic Code 7801 indicates that the actual third degree residual involvement was required.  

The Veteran contends that his scarring was caused by burns in the motor vehicle accident in service.  However, there is no medical evidence to support this contention.   

Thus, the Board finds that an initial compensable disability evaluation for the scars of the right hand is not warranted under the former provisions of Diagnostic Codes 7801 or 7802.  

Accordingly, on this record, an initial compensable disability evaluation for the scars of the right hand is not warranted under the former provisions of the rating criteria for skin disorders in effect prior to August 30, 2002.    
  
The Board finds that a compensable disability evaluation is not warranted for the service-connected scars of the right hand under the revised provisions of the rating criteria for skin disorders in effect from August 30, 2002 to October 22, 2008.   
  
The Board finds that a compensable disability evaluation is not warranted under Diagnostic Code 7801, scars involving other than the head, face or neck that are deep or that cause limitation of motion.  

There is no medical evidence that the scars of the right hand are deep.  The medical evidence establishes that the scars do not cause limited motion or limited function of the right hand.   

Further, the medical evidence shows that the scars of the right hand involve an area less than 12 square inches or 77 square centimeters.  The January 1993 VA examination report indicates that the scars affected less than 1 square inch.  

The October 2008 VA examination report notes that there was no significant scarring on the right hand.  

Thus, a compensable rating is not warranted for the scars of the right hand under the revised Diagnostic Code 7801.  A compensable rating is not warranted for the scars of the right hand under the revised Diagnostic Code 7802 for the same reasons.     

A compensable rating is not warranted for the scars of the right hand under the revised Diagnostic Code 7803, 7804, and 7805 because as discussed, there is no medical evidence that the scars on the right hand were unstable, painful on examination, or caused limitation of function of the right hand.  
  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  

Thus, on this record, an initial compensable disability evaluation for the scars of the right hand is not warranted under the former provisions of the rating criteria for skin disorders in effect from August 30, 2002 to October 22, 2008.      

The Board finds that a compensable disability evaluation is not warranted for the service-connected scars of the right-hand under the revised provisions of the rating criteria for skin disorders in effect beginning on October 23, 2008.   
  
The Board finds that a compensable disability evaluation is not warranted under the revised Diagnostic Code 7801, scars other than the head, face or neck that are deep or that cause limitation of motion, in effect on October 23, 2008.  

As noted, there is no medical evidence that the scars of the right hand are deep and the medical evidence shows that the scars only affect an area of approximately 1 square inch.  Thus, a compensable rating is not warranted for the scars of the chest under the revised Diagnostic Code 7801.   

A compensable rating is not warranted for the scars of the right hand under the revised Diagnostic Code 7802 for the same reasons.     

A compensable rating is not warranted for the scars of the right hand under the revised Diagnostic Codes 7804, and 7805 because as discussed, there is no medical evidence that the scars on the right hand were unstable, painful on examination, or caused limitation of function of the right hand.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  

Thus, on this record, an compensable disability evaluation for the scars of the right hand is not warranted under the rating criteria for skin disorders in effect beginning on October 23, 2008.      

The Board finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that a compensable evaluation is not warranted for the service-connected scars of the right hand for the entire period of the appeal.  Accordingly, a staged rating under Fenderson is not warranted.  



Entitlement to an extraschedular rating for the service-connected scars 

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected scars of the chest, right forearm, left shoulder and upper arm, left forearm., left hand, and right hand.  See 38 C.F.R. § 3.321(b); Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The rating criteria here reasonably describe the Veteran's disability level and symptomatology in this case.  

Hence, the disability picture is not found to be unusual or exceptional.  Thus, referral for an extraschedular evaluation is not warranted.  Id.  



ORDER

An initial evaluation in excess of 10 percent for the service-connected scars on the chest is denied.    

An initial evaluation in excess of 10 percent for the service-connected scars on the right forearm is denied.  

An initial evaluation in excess of 10 percent for the service-connected scars on the left shoulder and left upper arm prior to August 30, 2002 is denied.   

An increased rating of 20 percent, but not higher for the service-connected scars on the left shoulder and left upper arm beginning on August 30, 2002 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An initial evaluation in excess of 10 percent for the service-connected scars of the left forearm is denied.  

An initial evaluation in excess of 10 percent for the service-connected scars on the left hand is denied.   

An initial compensable evaluation for the service-connected scars on the right hand is denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


